                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD WHITLEY,
                                  11                                                      Case No. 20-00680 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER GRANTING IN PART
Northern District of California




                                                v.                                        MOTION FOR EXTENSION OF
 United States District Court




                                  13                                                      TIME TO FILE OPPOSITION
                                  14     ROSANA JAVATE, et al.,
                                  15                  Defendants.
                                  16                                                      (Docket No. 31)

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against medical personnel at Salinas Valley State Prison where he is
                                  20   currently incarcerated. The Court found the first amended complaint stated cognizable
                                  21   claims and ordered the matter served on Defendants. Dkt. No. 14. Defendants filed a
                                  22   motion for summary judgment on June 21, 2021. Dkt. No. 30. On July 12, 2021, Plaintiff
                                  23   filed a motion for a ninety-days extension of time to file an opposition based on limited
                                  24   access to the law library due to the COVID-19 pandemic. Dkt. No. 31. Good cause
                                  25   appearing, Plaintiff’s motion is GRANTED IN PART. Plaintiff shall be granted an initial
                                  26   extension of time of 42 days, such that his opposition is due no later than August 30,
                                  27   2021. He may later move for an additional extension of time if necessary.
                                  28          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                   1   opposition is filed.
                                   2             This order terminates Docket No. 31.
                                   3             IT IS SO ORDERED.
                                   4   Dated: ___July 14, 2021___________                      ________________________
                                                                                               BETH LABSON FREEMAN
                                   5
                                                                                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Mot. for Ext. of Time to File Opp.
                                       PRO-SE\BLF\CR.20\00680Whitley_eot-opp

                                  26

                                  27

                                  28                                                       2
